I must respectfully dissent from the majority in this matter for I believe today's holding defies both logic and the realities of police work.  The purpose of making an accommodation between the public's right to privacy and the state's right to enforce laws was enunciated inTerry, supra.  A "Terry Stop" as these searches have come to be known in the legal community, is based upon reasonable and articulable facts along with reasonable inferences drawn from those facts by the police officer.
I simply cannot support the proposition that Deputy Aklin was required to walk away from this suspect when he "believed that appellee may have been carrying a gun or knife in his hand" as stated by both the trial court and the majority. The trial court had it right, and the motion to suppress was properly overruled. To hold otherwise is to elevate form over substance.  It was a good search.
  ____________________________________ JUDGE WILLIAM M. O'NEILL